Exhibit 10.1
FIRST AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(“Amendment”), dated as of September 10, 2010 (the “Amendment Date”), is among
Amkor Technology, Inc. and its Subsidiaries party thereto, the Lenders party to
the Loan and Security Agreement referred to below, and Bank of America, N.A., as
administrative agent for the Lenders.
RECITALS:
     A. The Borrowers, the Lenders, and the Agent have entered into the certain
Amended and Restated Loan and Security Agreement, dated as of April 16, 2009
(the “Loan and Security Agreement”).
     B. The undersigned parties have agreed to amend the Credit Agreement in
certain respects as provided hereinbelow.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
ARTICLE I
Definitions
     Section 1.1 Definitions. Unless otherwise defined in this Amendment, terms
defined by the Loan and Security Agreement, where used in this Amendment, shall
have the same meanings in this Amendment as are prescribed by the Loan and
Security Agreement.
ARTICLE II
Amendment to Loan and Security Agreement
     Section 2.1 Amendment Certain Definitions in Section 1.1. Effective as of
the Amendment Date, each of the following definitions in Section 1.1 of the Loan
and Security Agreement is hereby amended and restated to read as follows,
respectively:
     Applicable Margin — with respect to any Type of Revolving Loan, on any day,
the per annum percentage set forth below, as determined by Average Availability
calculated for Borrower for the preceding completed Fiscal Quarter of Borrower:

                                  Average Availability for   Base Rate     LIBOR
          preceding completed Fiscal   Revolving     Revolving   Level    
Quarter   Loans     Loans     I    
Less than $40,000,000
    1.50 %     2.75 %        
 
            II  
Greater than or equal to $40,000,000 and equal to or less than $80,000,000
    1.25 %     2.50 %        
 
            III  
Greater than $80,000,000
    1.0 %     2.25 %        
 
           

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 1

 



--------------------------------------------------------------------------------



 



     Subject to the terms of this Agreement, the Applicable Margin shall be
subject to increase or decrease, effective as of the first day of the next
succeeding Fiscal Quarter following a completed Fiscal Quarter as provided
above.
     Average Availability — for any period of a completed Fiscal Quarter, the
average of the daily amount of Availability for such period, provided, that
solely for purposes of calculating the Applicable Margin, Average Availability
shall be determined without reference to clause (a) of the definition of
Borrowing Base.
     Termination Date — the earliest to occur of (a) April 16, 2015, (b) the
date on which the Borrowers terminate the Revolving Commitments pursuant to
Section 2.1.4, or (c) the date on which the Revolving Commitments are terminated
pursuant to Section 11.2.
ARTICLE III
Conditions
     Section 3.1 Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:
     (a) no Default or Event of Default shall be in existence as of the
Amendment Date after giving effect to this Amendment;
     (b) the Agent shall have received (i) a fully executed copy of this
Amendment, (ii) and each other agreement, document, certificate or instrument
reasonably requested by the Agent in connection with this Amendment, in each
case in form and substance satisfactory to the Agent.
     (c) Borrowers shall have paid the fee required by Section 3.2.
     Section 3.2 Commitment Fee. Subject to the terms of the Loan and Security
Agreement, in consideration for the Lender’s agreements under this Amendment,
the Borrowers jointly and severally agree to pay to the Agent, for the benefit
of the Lenders, a commitment fee in the amount of $250,000, which shall be
deemed fully earned and due and payable in full upon execution by all parties of
this Amendment.
ARTICLE IV
Ratifications, Representations, and Warranties
     Section 4.1 Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan and Security Agreement and the other Loan Documents and,
except as expressly modified and superseded by this Amendment, the terms and
provisions of the Loan and Security Agreement and the other Loan Documents are
ratified and confirmed and shall continue in full force and effect. The
Borrowers, the Agent, and the Lenders agree that the Loan and Security Agreement
and the other Loan Documents, as amended hereby, shall continue to be legal,
valid, binding, and enforceable in accordance with their respective terms.
     Section 4.2 Representations and Warranties. The Borrowers hereby represent
and warrant to the Agent and the Lenders that (a) the execution, delivery, and
performance of this Amendment and any and all other Loan Documents executed
and/or delivered in connection herewith have been authorized by all requisite
action on the part of the Borrowers and will not violate the certificate of
incorporation or bylaws of any Borrower, (b) the representations and warranties
of the Borrowers contained in the Loan
FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 2

 



--------------------------------------------------------------------------------



 



and Security Agreement, as amended hereby, and any other Loan Document are true
and correct on and as of the Amendment Date as though made on and as of the
Amendment Date (except to the extent that such representations and warranties
were expressly made only in reference to a specific date), and (c) after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.
ARTICLE V
Miscellaneous
     Section 5.1 Survival of Representations and Warranties. All representations
and warranties made in this Amendment or any other Loan Document including any
Loan Document furnished in connection with this Amendment shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by the Agent or any Lender shall affect the representations and
warranties or the right of the Agent or any Lender to rely upon them.
     Section 5.2 Reference to Loan and Security Agreement and Other Loan
Documents. Each of the Loan Documents, including the Loan and Security Agreement
and any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Loan and Security Agreement and the other Loan Documents as amended hereby,
are hereby amended so that any reference in such Loan Documents to the Loan and
Security Agreement or any other Loan Document shall mean a reference to the Loan
and Security Agreement and the other Loan Documents as amended hereby.
     Section 5.3 Severability. Any provision in this Amendment that is held to
be inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable, or invalid without affecting the
remaining provisions in that jurisdiction or the operation, enforceability, or
validity of that provision in any other jurisdiction, and to this end the
provisions of this Amendment are declared to be severable.
     Section 5.4 Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, PROVIDED THAT IN THE EVENT ANY COURT DETERMINES THAT NEW
YORK LAW DOES NOT GOVERN THE LAWS OF THE STATE OF TEXAS SHALL GOVERN, IN ANY
SUCH CASE WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING
EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).
     Section 5.5 Successors and Assigns. This Amendment is binding upon and
shall inure to the benefit of the Borrowers, the Agent, and the Lenders and
their respective successors and assigns, except the Borrowers may not assign or
transfer any of their respective rights or obligations hereunder without the
prior written consent of the Lenders and any assignment by the Lenders shall be
made only in accordance with the terms of the Loan and Security Agreement.
     Section 5.6 Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart and a telecopy of any such executed signature page shall be valid as
an original. This Amendment shall be effective when it has been executed by the
Borrowers, the Agent, and the Requisite Lenders.
     Section 5.7 Effect of Amendment. No consent or waiver, express or implied,
by the Agent or any Lender to or for any breach of or deviation from any
covenant, condition, or duty by the Borrowers shall be deemed a consent or
waiver to or of any other breach of the same or any other covenant,
FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 3

 



--------------------------------------------------------------------------------



 



condition, or duty. The Borrowers hereby (a) agree that this Amendment shall not
limit or diminish the obligations of the Borrowers under the Loan Documents
delivered in connection with the Credit Agreement, executed or joined in by the
Borrowers and delivered to the Agent, (b) reaffirms the Borrowers’ obligations
under each of such Loan Documents, and (c) agrees that each of such Loan
Documents to which the Borrowers are a party remains in full force and effect
and is hereby ratified and confirmed.
     Section 5.8 Further Assurances. The Borrowers shall execute and deliver, or
cause to be executed and delivered, to the Agent such documents and agreements,
and shall take or cause to be taken such actions as the Agent may, from time to
time, reasonably request to carry out the terms of this Amendment and the other
Loan Documents.
     Section 5.9 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     Section 5.10 Entire Agreement. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS
AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND
SUPERSEDE ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND
UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT
BE CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL
AGREEMENTS AMONG THE PARTIES HERETO.
     Section 5.11 Amendment as a Loan Document. This Amendment constitutes a
Loan Document and any failure of the Borrowers to comply with the terms and
conditions of this Amendment shall result in a Default under the Credit
Agreement.
[Remainder of page intentionally left blank.]
FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 4

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Amendment on the
date first above written.

            BORROWER:

AMKOR TECHNOLOGY, INC.
      By:   /s/ Joanne Solomon       Joanne Solomon       Executive Vice
President and Chief Financial Officer    

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 5

 



--------------------------------------------------------------------------------



 



            AGENT:

BANK OF AMERICA, N.A.,
as administrative agent
      By:   /s/ Laura K. Wieland       Laura K. Wieland       Assistant Vice
President    

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 6

 



--------------------------------------------------------------------------------



 



            LENDERS:

BANK OF AMERICA, N.A.
      By:    /s/ Laura K. Wieland       Laura K. Wieland       Assistant Vice
President       WELLS FARGO
CAPITAL FINANCE, LLC
      By:    /s/ Michael P. Baranowski       Michael P. Baranowski       Vice
President       DEUTSCHE BANK TRUST COMPANY
AMERICAS
      By:    /s/ Paul O'Leary       Paul O'Leary       Director           By:  
 /s/ Evelyn Thierry       Evelyn Thierry       Director    

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT — Page 7

 